         Case 5:20-mc-80152-NC Document 19 Filed 09/15/20 Page 1 of 1
                                                               theodore j. folkman
 folkman llc                                                   ted@folkman.law
                                                               +1 (617) 646-9980




September 15, 2020

Hon. Nathanael Cousins
U.S. District Court for the Northern District of California
280 South 1st Street
San Jose, CA 95113

       Re:    In re Application of Latvia MGI Tech SIA, et al., No. 20-80152

Dear Judge Cousins:

I represent Illumina, Inc., the respondent in In re Application of Latvia MGI Tech SIA, et
al., Misc. No. 20-80152, an application under 28 U.S.C. § 1782 ﬁled on Sept. 8, 2020.

Counsel for the applicants and I have conferred with the aim of ensuring that the case
proceeds eﬃciently. We have agreed that my client will not oppose issuance of the
subpoena the applicants seek, provided that all objections to the subpoena that my client
might have raised in opposition to the application or the issuance of the subpoena, or
regarding the scope or contents of the subpoena, may be raised once the subpoena has
been served.

I am sending a copy of this letter to Judge Hixson, in anticipation of a ruling on the
judicial referral for the purposes of determining the relationship of this case with Case No.
19-mc-80215 (ECF No. 18).

Sincerely,




Theodore J. Folkman

cc:    Hon. Thomas S. Hixson
       Counsel of record (by email)




              53 State Street, Suite 500, boston, ma 02109 usa
                             www.folkman.law
